A careful review of the judge’s awards in the light of his findings (including those as to the husband’s circumstances), the portions of the evidence reproduced in the appendix, and the various factors listed in G. L. c. 208, § 34 (as appearing in St. 1977, c. 467), leads to the conclusion that the judge abused his discretion (see Bianco v. Bianco, 371 Mass. 420, 423 [1976]; Rice v. Rice, 372 Mass. 398, 400, 401, 402 [1977]; Putnam v. Putnam, 5 Mass. App. Ct. 10, 15, 17 [1977], S.C., 7 Mass. App. Ct. 672 [1979]) in awarding the wife less (by some $4,500.00 a year) than the difference between the amount the wife can reasonably expect to earn from her employment and what the judge found to be the sum of her needs and those of the minor child. The fifth paragraph of both judgments is vacated, and the cases are remanded to the Probate Court for further proceedings; the wife is to have counsel fees and expenses of appeal.

So ordered.